Citation Nr: 0607091	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected disability.

2.  Entitlement to an increased rating for residuals of a 
crush injury to the left leg, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for a back disability, to include as secondary to 
service-connected disability, and an increased rating for 
residuals of a crush injury to the left leg.  This case was 
previously before the Board in October 2004, at which time it 
was remanded for additional development of the record and to 
ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a crush 
injury to the left leg, evaluated as 30 percent disabling.

2.  The service medical records are negative for complaints 
or findings of a back disability.

3.  A back disability was initially documented many years 
after service, and there is no competent medical evidence 
showing that it is related to service or the veteran's 
service-connected left leg condition.

4.  The residuals of a crush injury to the left leg are 
manifested by limitation of motion and pain.

5.  There is no clinical evidence of malunion of the tibia or 
fibula.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2005).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a crush injury to the left leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in March 2001 and October 2004.  These letters 
informed the veteran of the information and evidence required 
to substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA medical 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to 
each claim.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

	I.  Service connection--back

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The only disability for which service connection has been 
established is residuals of a crush injury to the left leg, 
evaluated as 20 percent disabling.  

The evidence supporting the veteran's claim consists of his 
statements and medical records demonstrating that he has a 
back disability.  The most recent VA examination reveals that 
the veteran has degenerative disc disease of the lumbar 
spine.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical evidence.  The 
service medical records are negative for complaints or 
findings pertaining to the back.  The initial indication of 
any back problem following service is contained in a May 1962 
report from a private physician.  The examiner noted that the 
veteran's main problem was his back.  He noted that the 
veteran related that something snapped in his back when he 
threw a piece of scrap.  He claimed that he was hospitalized 
for 17 days and, at first, only went back to work part-time.  
The physician indicated that the veteran had seen an 
orthopedist in April 1962, at which time he reportedly had 
complaints of low back pain and pain down both legs.  A 
history of a myelogram examination in 1960 was also noted.

The VA examination of May 1964 casts additional doubt on the 
veteran's claim.  The veteran related at that time that he 
had sustained a disc injury in an industrial accident in 
1960.  A history of lumbar disc injury was diagnosed.  

The Board further notes that the veteran was afforded a VA 
examination in January 2005.  The claims folder was reviewed 
in conjunction with the examination.  Following the 
examination, the diagnosis was mild degenerative disc disease 
of the lumbar spine.  The examiner concluded that the back 
disability was not proximately due to and had not been 
aggravated by the residuals of the crush injury to the left 
leg.  

In his claim for service connection for a back disability 
submitted in May 2000, the veteran referred to an October 
1994 statement from a private physician supporting his claim.  
Although it is true that the physician wrote that the veteran 
had been treated for a chronic back condition, contrary to 
the veteran's allegations, he did not assert that any back 
disability was related to the veteran's left leg disability.  
The Board also notes that during the hearing before the 
undersigned in May 2004, the veteran testified that a 
statement from a private physician had been faxed to the VA.  
Reportedly, this statement related the veteran's back 
condition to his service-connected leg disability.  This case 
was remanded in October 2004, in part, to afford the veteran 
another opportunity to send this statement to the VA.  By 
letter dated later in October 2004, the RO specifically 
advised the veteran to furnish the statement from the 
physician to the VA.  No response was received.  

The Board concludes, accordingly that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the etiology of his back disability.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As noted above, there is a medical opinion that 
specifically contradicts the veteran's claim of a 
relationship between his back disability and his service-
connected left leg disability.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for a back disability, to include on a 
secondary basis.  

	II.  Increased rating-left leg

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent rating is warranted for nonunion of the tibia 
and fibula, with loose motion, requiring a brace.  Malunion 
of the tibia and fibula, with marked knee or ankle 
disability, warrants a 30 percent rating.  Diagnostic Code 
5262.

Periostitis will be rated under limitation of motion of 
affected parts, as degenerative arthritis.  Diagnostic Code 
5022.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent evaluation may be assigned for limitation of 
flexion of the leg to 15 degrees.  Diagnostic Code 5260.

A 40 percent evaluation is assignable for limitation of 
extension of the leg to 30 degrees.  Where extension is 
limited to 20 degrees, a 30 percent evaluation may be 
assigned.  Diagnostic Code 5261.

The evidence supporting the veteran's claim includes findings 
on VA examinations conducted during the veteran's appeal.  
Each examination confirmed that limitation of motion of the 
knee was present.  Pain was also reported with movement.  The 
examinations also show that the veteran walked with a left 
leg brace and used Canadian crutches.  The June 2000 VA 
examination revealed that the veteran's equilibrium was 
unstable on standing.  

Nevertheless, the Board finds that an increased rating is not 
warranted.  Both the June 2000 and January 2005 VA 
examinations established that the alignment of the left leg 
was normal.  Left knee flexion was from 0-90 degrees and to 
125 degrees passively on the more recent examination, with 
complaint of pain.  Sensation of the leg was normal, and no 
gross atrophy or deformity was present.  X-ray studies of the 
left femur, knee and leg in June 2000 were normal, and there 
was no evidence of any bony injury.  Following that 
examination, the examiner diagnosed history of gross injury 
to the left leg.  He commented that there was no objective 
evidence of periostitis or any other residual.  Similarly, 
following the January 2005 VA examination, the examiner 
diagnosed healed fracture of the tibia, in excellent 
realignment and remodeling.  He concluded that the residuals 
of the injury were minimal.  It was again indicated that 
there was no evidence of periostitis on the examination.  He 
further opined that the symptomatology and subjective 
complaints experienced by the veteran were inconsistent with 
the objective findings and the history of the injury to the 
leg.  

Clearly, the limitation of motion of the leg that is present 
is insufficient to warrant a higher rating.  Moreover, there 
is no clinical evidence of nonunion or malunion of the tibia 
or fibula.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) would warrant a 
higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  While 
the veteran had complaints of pain, including on use, on VA 
examinations in June 2000 and January 2005, such has not been 
shown to result in functional impairment that approximates 
the criteria for a higher rating.  Moreover, on VA 
examination in January 2005, it was noted he retained 4/5 
left leg strength.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the severity of the 
residuals of the injury to his left leg.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating.  

The Board notes that the veteran's representative has 
asserted that a separate evaluation under VAOGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) is warranted.  This 
opinion authorized the VA to assign a separate rating for 
arthritis (Diagnostic Code 5003) and instability of the knee 
(Diagnostic Code 5257).  Accordingly, that opinion is 
inapplicable to this case.  


ORDER

Service connection for a back disability, to include as 
secondary to service-connected disability, is denied.

An evaluation in excess of 30 percent for residuals of a 
crush injury to the left leg is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


